ORDER

PER CURIAM.
Attorney Naren Chaganti (Plaintiff) appeals the judgment of the Circuit Court of St. Charles County granting the motion for new trial filed by Plaintiffs former client, Martini Haynes, Jr. (Defendant), and denying Plaintiffs motion for new trial on damages only. Plaintiff argues the trial court erred in: (1) granting Defendant’s motion for new trial on the ground that the jury was improperly instructed; (2) granting Defendant’s motion for new trial on the grounds that Plaintiffs breach of contract and action on account claims were inconsistent and that Plaintiff should have elected one before submission of the case to the jury; (3) dismissing Plaintiffs unjust enrichment claim; and (4) denying Plaintiffs motion for a new trial on damages.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).